Citation Nr: 1638474	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-18 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for right eye non-ischemic retinal vein occlusion, claimed as secondary to service-connected left eye injury with no light perception.  

2.  Entitlement to service connection for right eye non-ischemic retinal vein occlusion, claimed as secondary to service-connected left eye injury with no light perception.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been presented to reopen the claim for right eye non-ischemic retinal vein occlusion, claimed as secondary to service-connected left eye injury with no light perception.  

The issue of entitlement to service connection for right eye non-ischemic retinal vein occlusion, claimed as secondary to service-connected left eye injury with no light perception, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action is required on his part.  


FINDINGS OF FACT

1.  New and material evidence to reopen the claim for service connection for right eye non-ischemic retinal vein occlusion, claimed as secondary to service-connected left eye injury with no light perception, was most recently denied by rating decision of June 2003.  The Veteran was notified of the denial and his appellate rights in a letter of that same month and he did not timely appeal the decision or submit new and material evidence within one year of the June 2003 notice of the denial.  

2.  Evidence received subsequent to the June 2003 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the underlying claim of service connection for right eye non-ischemic retinal vein occlusion, claimed as secondary to service-connected left eye injury with no light perception.  


CONCLUSIONS OF LAW

1.  The June 2003 RO decision which denied service connection for right eye non-ischemic retinal vein occlusion, claimed as secondary to service-connected left eye injury with no light perception, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).  

2.  Evidence submitted subsequent to the June 2003 denial of service connection for right eye non-ischemic retinal vein occlusion, claimed as secondary to service-connected left eye injury with no light perception, is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit decided herein.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or assist, such error was harmless and need not be further considered.  

New and Material Evidence 

Final decisions may be reopened by submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2015).  When an appellant seeks to reopen a claim based on new and material evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single "matter" for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d at 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Id. at 1366; Barnett, 83 F.3d at 1380.  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

The Veteran's claim as to whether new and material evidence has been submitted to reopen the claim for service connection for right eye non-ischemic retinal vein occlusion, claimed as secondary to service connected left eye injury with no light perception was denied by rating decision of June 2003.  In that decision, the RO continued a prior denial of the claim, finding that the evidence submitted in connection with the claim did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  Further, there was no evidence that right eye non-ischemic retinal vein occlusion was incurred in or caused by service or within any applicable presumptive period.  Consideration for treating the left eye as if it were service-connected under 38 C.F.R. § 3.383 for paired organs did not show blindness for VA purposes.  

The Veteran was notified of the denial of new and material evidence for service connection for right eye non-ischemic retinal vein occlusion, claimed as secondary to service-connected left eye injury with no light perception, in a letter of June 2003 and he did not appeal the denial within the applicable one year period.  Moreover, a review of the record failed to show receipt of evidence between June 2003 and June 2004, that would be considered "new and material".  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010) (held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim).  The June 2003 rating decision therefore became final.  

The Veteran filed a claim in June 2009 to reopen the claim for service connection for right eye non-ischemic retinal vein occlusion, claimed as secondary to service-connected left eye injury with no light perception.  A February 2010 rating decision continued to deny the claim.  In this rating decision, the RO found that no new and material evidence had been submitted to reopen the claim for service connection for right eye non-ischemic retinal vein occlusion, claimed as secondary to service-connected left eye injury with no light perception.  

The evidence received since the June 2003 rating decision included duplicate service treatment records, VA outpatient ophthalmology treatment records, a VA examination of January 2010 report, and private outpatient treatment reports from January 2005 to May 2012.  

Service treatment records are duplicates of already submitted and reviewed records.  These records, which were available when the claim was previously denied, are not new to the instant claim.  

VA treatment records reflect treatment of the claimed condition.  These records, in Virtual VA, show that in April 2009, the Veteran had poor vision in the right eye, and that he was legally blind.  The outpatient treatment report of  August 2009 also indicated that the Veteran was legally blind in the right eye.  

The Veteran also underwent a VA examination in January 2010.  That examination report indicated, in pertinent part, that the Veteran had best corrected vision near, of 20/60 and best corrected vision of far 20/70.  The report also stated that the Veteran had full visual field.  

Finally, the Veteran was seen privately by J.M., MD in April 2012.  Dr. J.M. indicated in her medical report that the Veteran had best corrected right eye vision during his February 2012 visit of 20/70.  The examination report was also indicative of 20/200 vision uncorrected and that his vision was inadequate for driving.  

The April 2009 and August 2009 VA treatment evidence and April 2012 private treatment evidence is new because this evidence was not previously before decisionmakers.  Both the VA and private treatment records are material because this evidence, which relates to a standard of "legally blind" which is not a clear standard, and 20/200 (without prescription) would raise a reasonable possibility of substantiating the claim because when considered with the other evidence, the records would at least trigger the Secretary's duty to assist by providing an examination with a medical opinion.  Therefore, the Veteran's VA and private treatment records are new and material. 

The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  In Shade v. Shinseki, 24 Vet. App. 110 (2010), it was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the appellant to provide medical nexus evidence to reopen his claim.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the other evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

Therefore, since the Board finds the Veteran's 2009 VA outpatient treatment evidence and the April 2010 private outpatient treatment evidence to be new and material, the claim will be reopened.  Having reopened the claim, the Board finds the claim requires further development.  


ORDER

New and material evidence to reopen the claim for service connection for right eye non-ischemic retinal vein occlusion, claimed as secondary to service-connected left eye injury with no light perception, having been received, the claim, to this extent, is granted.  


REMAND

Further development is necessary in this case. 

At the outset, the issue of service connection for right eye non-ischemic retinal vein occlusion, claimed as secondary to service-connected left eye injury with no light perception, has been reopened.  This issue is now to be reviewed on a de novo basis.  

The Veteran claims that he sustained a mini stroke in his right eye and he is legally blind and cannot pass the Florida driver's license vision examination.  He maintains that he warrants service connection due to his service-connected left eye disability.  

It is important to note that the AOJ did not address in VCAA notice, the provisions of 38 C.F.R. § 3.383 special considerations for paired organs and extremities.  In this regard, in both rating decisions of April 2001 and June 2003, the RO only addressed service connection and secondary service connection without addressing 38 C.F.R. § 3.383(a)(1).  By rating decision of February 2010, special consideration for paired organs was addressed, but 38 C.F.R. § 3.383(a)(1)(i)(ii) was addressed incorrectly.  From the initial rating decision to the most recent rating decision in February 2010, the special consideration for paired organs should have been considered in the VCAA notice.  Additionally, 38 C.F.R. § 3.383 has been changed during that period and there must be consideration under both versions for the provisions of 38 C.F.R. § 3.383 special considerations for paired organs and extremities.  

It is important that the Veteran understand the laws and regulations that apply to his claimed disability throughout his claim.  This should be done prior to final adjudication of the claim.  

Further, the Veteran warrants another ophthalmology examination in connection with the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate notice should be sent to the Veteran that complies with the Veterans Claims Assistance Act of 2000 as it pertains to the claim for secondary service connection, and also the provisions of 38 C.F.R. § 3.383, special consideration for paired organs and considerations under the old and new criteria.  

2.  Obtain and associate with the VBMS file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ. 

3.  Following completion of the above, schedule the Veteran for an examination with a VA ophthalmologist to determine : 

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right eye non-ischemic retinal vein occlusion is aggravated by his service-connected left eye injury with no light perception.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology, which resolve with return to the baseline level of disability.  

The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  A complete history should be obtained from the Veteran.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  Specifically, the examiner should address not only the Veteran's secondary service connection claim but also the provisions of 38 C.F.R. § 3.383 under the old and new criteria.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  After undertaking the development above, readjudicate the Veteran's claim for service connection for right eye non ischemic retinal vein occlusion, claimed as secondary to service-connected left eye injury without light perception.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and give them an appropriate period of time to respond.  Thereafter, return the appeal to the Board for appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


